—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 26, 1992 (People v Gardner, 186 AD2d 818), affirming two judgments of the Supreme Court, Queens County, both rendered March 6, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *588effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Ritter, Pizzuto and Santucci, JJ., concur.